974 F.2d 1331
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry Lynn HIGH, Plaintiff-Appellant,v.UNITED STATES OF AMERICA, Defendant-Appellee.
No. 92-6261.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 10, 1992Decided:  Sept. 15, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-91-855-CRT-H)
Jerry Lynn High, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:

OPINION

1
Jerry Lynn High appeals from the district court's order which construed his 42 U.S.C. § 1983 (1988) action as a petition for habeas corpus under 28 U.S.C. § 2254 (1988) and dismissed the petition as frivolous under 28 U.S.C. § 1915(d) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the district court's dismissal of High's petition.  High v. United States, No. CA-91-855-CRT-H (E.D.N.C. Jan. 30, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 We deny High's motion for appointment of counsel.   See Whisenant v. Yuam, 739 F.2d 160 (4th Cir. 1984)